Exhibit 10.1
TEXAS CAPITAL BANCSHARES, INC.
STOCK PURCHASE AGREEMENT
Dated as of September 8, 2008
To Each of the Purchasers Listed in the Signature Page:
Ladies and Gentlemen:
     The undersigned, Texas Capital Bancshares, Inc., a Delaware corporation
(the “Corporation”), hereby agrees with you as follows:
     1. AUTHORIZATION; SALE AND PURCHASE OF SHARES
     1.1 Authorization of Shares. The Corporation has duly authorized the
issuance and sale of up to an aggregate of 4,000,000 shares (the “Shares”) of
common stock, $0.01 par value of the Corporation (the “Common Stock”).
     1.2 Sale and Purchase of the Shares. Subject to the terms and conditions
herein provided, the Corporation hereby agrees to sell to the purchasers listed
in the Signature Page, attached hereto (each, a “Purchaser” and collectively,
the “Purchasers”), and each Purchaser, severally and not jointly, agrees to
purchase from the Corporation, at the Closing provided for in Section 2 hereof,
up to that number of Shares specified opposite its name in the Signature Page.
The per share purchase price for the Shares shall be equal to the price per
share as reflected on the Signature Pages hereof. Each Purchaser’s obligations
hereunder are several and not joint obligations, and no Purchaser shall have any
liability to any person or entity for the performance or nonperformance by any
other Purchaser hereunder. Each Purchaser understands and acknowledges that it
has made its own review of the investment merits and risks of the Shares.
     1.3 On the date hereof, the Corporation and each Purchaser are entering
into that certain Registration Rights Agreement, between the Corporation and
each Purchaser, in the form of Exhibit A hereto, which provides the Purchasers
with certain registration rights with respect to the Shares being purchased
hereunder (the “Registration Rights Agreement”), together with this Agreement,
and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”).
     2. THE CLOSING.
     2.1 Time and Place of the Closing. Subject to Section 3 hereof, payment of
the purchase price as reflected on the Signature Page hereof (the “Purchase
Price”) for and delivery of the Shares shall be made at the offices of Patton
Boggs LLP, 2001 Ross Avenue, Suite 3000, Central Time, Texas 75201, or at such
other place or in such other manner as may be agreed upon by the Corporation and
the Purchasers, at 10:00 a.m., Dallas time, on September 10, 2008, or at such
other time or date as the Purchasers and the Corporation may mutually determine

 



--------------------------------------------------------------------------------



 



(such date and time of payment and delivery being herein called the “Closing
Date”).

     2.2 Delivery of and Payment for the Shares. At the closing of the
Transactions contemplated by this Agreement (the “Closing”), the Corporation
shall instruct the Corporation’s transfer agent to deliver to each Purchaser, at
such address(es) as designated on its Signature Page, certificates evidencing
the Shares to be purchased by it (as indicated opposite such Purchaser’s name on
the Signature Page hereto), dated the Closing Date and bearing appropriate
legends as hereinafter provided for, and registered on the books and records of
the Corporation in such Purchaser’s name or its nominee, against payment in full
on the Closing Date of the Purchase Price therefor by wire transfer of
immediately available funds for credit to such account as the Corporation shall
direct in writing prior to the Closing Date.
     3. CONDITIONS TO CLOSING
     3.1 Conditions to the Purchasers’ Obligations. The obligations of each
Purchaser hereunder are subject to the accuracy, as of the date hereof and on
the Closing Date, of the representations and warranties of the Corporation
contained herein, except to the extent any such representation or warranty
expressly specifies as of an earlier date, and to the performance by the
Corporation of its obligations hereunder and to each of the following additional
terms and conditions:
          (a) The Corporation will have furnished to the Purchasers a
certificate, dated the Closing Date, executed on behalf of the Corporation by
each of the President and Chief Executive Officer and the Chief Financial
Officer of the Corporation, stating that:
               (i) The representations and warranties of the Corporation in
Section 4.1 hereof shall be true and correct as of the Closing Date, except to
the extent any such representation or warranty expressly specifies as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date; and
               (ii) The Corporation shall have complied in all material respects
with all its agreements contained herein.
          (b) Any authorizations, consents, commitments, agreements, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by any federal, state or local court or governmental or regulatory
agency or authority or applicable stock exchange or trading market (any such
court, agency, authority, exchange or market, a “Governmental Authority”)
required for the consummation of the Transactions, as defined herein, shall have
been obtained or filed or shall have occurred and any such orders shall have
become final, non-appealable orders.
          (c) The Corporation shall have executed and delivered to such
Purchaser each of the Transaction Documents.
          (d) Patton Boggs LLP, counsel to the Corporation, shall have furnished
to the Purchasers its written opinion addressed to the Purchasers and dated the
Closing Date that the

2



--------------------------------------------------------------------------------



 



Shares have been duly authorized and, when issued and delivered in accordance
with this Agreement, will be validly issued, fully paid and non-assessable.
     3.2 Conditions to the Corporation’s Obligations. The obligations of the
Corporation hereunder are subject to the accuracy, as of the date hereof and as
of the Closing Date, of the representations and warranties of each Purchaser
contained herein and to the performance by each Purchaser of its obligations
hereunder and to each of the following additional terms and conditions:
          (a) The Purchasers shall have received any and all necessary approvals
from all Governmental Authorities necessary for the purchase by the Purchasers
of the Shares as the case may be, pursuant to this Agreement, and any and all
applicable waiting periods upon which such approvals are conditioned shall have
expired;
          (b) Such Purchaser shall have executed each of the Transaction
Documents of which it is a party and delivered the same to the Corporation;
          (c) Such Purchaser shall have executed a non-reliance letter in the
form attached as Exhibit B and delivered the same to Fox-Pitt Kelton Cochran
Caronia Waller (USA) LLC (the “Agent”); and
          (d) Such Purchaser and each other Purchaser shall have delivered to
the Corporation the Purchase Price for the Shares being purchased by such
Purchaser and each other Purchaser, severally and not jointly, at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Corporation.
     4. REPRESENTATIONS AND WARRANTIES
     4.1 Representations, Warranties and Agreements of the Corporation. The
Corporation represents and warrants to, and agrees with each Purchaser that as
of the date hereof:
          (a) The authorized capital stock of the Corporation consists of
100,000,000 shares of Common Stock of which 26,828,308 shares of Common Stock
are outstanding as of the date of this Agreement and 10,000,000 shares of
preferred stock, $0.01 par value, of which no shares are outstanding as of the
date of this Agreement.
          (b) Since December 31, 2007, the Corporation and Texas Capital Bank,
N.A. (the “Subsidiary”) have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Board of Governors of the Federal Reserve System (“Federal
Reserve”), the Securities and Exchange Commission (the “SEC”), the Office of the
Comptroller of the Currency (“OCC”), and any other applicable federal or state
securities or banking authorities, except where the failure to file any such
report, registration or statement would not reasonably be expected to have a
Material Adverse Effect (as defined below). All such reports and statements
filed with any such regulatory body or authority are collectively referred to
herein as the “Corporation Reports”. As of their respective dates, the
Corporation Reports complied as to form in all material respects with all the
rules and

3



--------------------------------------------------------------------------------



 



regulations promulgated by the Federal Reserve, the OCC and any other applicable
foreign, federal or state securities or banking authorities, as the case may be.
          (c) Except as previously disclosed in writing to the Purchasers, since
December 31, 2007, no change has occurred and no circumstances exist (including
any changes, occurrences, circumstances or facts existing prior to December 31,
2007 but which become known on or after December 31, 2007) that is not disclosed
in the Disclosure Materials (as defined below) which, individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect.
          (d) The Corporation and the Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any governmental entities that are required in order to
carry on their business as presently conducted and that are material to the
business of the Corporation or the Subsidiary, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and all
such permits, licenses, certificates of authority, orders and approvals are in
full force and effect and, to the knowledge of the Corporation, no suspension or
cancellation of any of them is threatened, and all such filings, applications
and registrations are current.
          (e) Each of the following publicly filed documents is available via
the EDGAR system to the Purchaser: (i) the Corporation’s Annual Report on Form
10-K for the year ended December 31, 2007; (ii) the Corporation’s Quarterly
Reports on Form 10-Q for each of the quarters ended June 30, 2008 and March 31,
2008; (iii) the Corporation’s proxy statement for its Annual Meeting of
Stockholders held on May 19, 2008; and (iv) the Corporation’s Current Reports on
Form 8-K filed with the SEC since December 31, 2007, pursuant to the reporting
requirements of the Securities and Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”) (items
(i) through (iv) collectively, the “Disclosure Materials”), which Disclosure
Materials include, among other things, audited consolidated balance sheets of
the Corporation as of December 31, 2007 and 2006 and the related consolidated
statements of operations, stockholders’ equity and cash flow for each of the
three years in the period ended December 31, 2007. As of the date hereof and as
of the Closing Date, each of the documents comprising a part of the Disclosure
Materials, when such documents are considered together as a whole, did not
contain or will not contain any untrue statement of material fact or omitted to
state or will not omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
          (f) Based upon the representations and warranties of each Purchaser
contained herein, the Corporation is not required by applicable law or
regulation in connection with the offer, sale and delivery of the Shares to the
Purchasers in the manner contemplated by this Agreement to register the Shares
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws.

4



--------------------------------------------------------------------------------



 



          (g) The Corporation and the Subsidiary, (i) have been duly
incorporated or organized and are validly existing in good standing under the
laws of their respective jurisdictions of incorporation or organization,
(ii) are duly qualified to do business and are in good standing as foreign
corporations or organizations in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, except where the failure to be so qualified would
not result in any material adverse change in the condition, financial or
otherwise, or in the earnings or business affairs of the Corporation and the
Subsidiary (taken as a whole), or which would not materially and adversely
affect the assets or properties of the Corporation and the Subsidiary (taken as
a whole), or which would not materially and adversely affect the ability of the
Corporation to perform its obligations under the Transaction Documents
(individually or in the aggregate, a “Material Adverse Effect”, except that the
mere filing of any action, claim, suit or order relating to any actual or
threatened litigation involving the Corporation, the Subsidiary or any of its
employees after the date of this Agreement (rather than the actual facts and
circumstances underlying such action, claim, suit or order) shall not be deemed
a “Material Adverse Effect”); and (iii) have all corporate power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are currently engaged.
          (h) All of the issued shares of capital stock of the Corporation have
been duly and validly authorized and issued, are fully paid and non-assessable
and no such shares were issued in violation of the preemptive or similar rights
of any security holder of the Corporation. No person has any preemptive or
similar statutory or contractual right to purchase any shares of capital stock
of the Corporation. Except as disclosed in the Disclosure Materials and for the
1,900,000 shares of Common Stock reserved for issuance under the Corporation’s
equity compensation or other employee benefit or compensation plans,
arrangements, or agreements, there are no outstanding warrants, options or other
rights to subscribe for or purchase any of the Corporation’s capital stock and
no restrictions upon the voting or transfer of any capital stock of the
Corporation pursuant to the Corporation’s charter or bylaws or any agreement or
other instrument to which the Corporation is a party or by which the Corporation
is bound.
          (i) The Shares have been duly authorized by the Corporation and, when
issued and delivered by the Corporation against payment therefor in the manner
contemplated by this Agreement, will be validly issued, fully paid and
non-assessable, free from all taxes, liens and charges with respect to the issue
thereof, and the issuance of the Shares will not obligate the Corporation to
issue shares of capital stock to any person.
          (j) This Agreement has been duly authorized, executed and delivered by
the Corporation and constitutes a valid and legally binding agreement of the
Corporation enforceable against the Corporation in accordance with its terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).
          (k) The execution, delivery and performance of this Agreement, the
issuance and sale of the Shares in the manner contemplated hereby, and the
consummation of the transactions contemplated herein (collectively, the
“Transactions”), will not (i) conflict with or

5



--------------------------------------------------------------------------------



 



constitute a violation of, or default (with the passage of time or the delivery
of notice) under, (A) any bond, debenture, note or other evidence of
indebtedness, or any agreement, lease, franchise, license, permit, contract,
indenture, mortgage, deed of trust, loan agreement, joint venture or other
agreement or instrument to which the Corporation or the Subsidiary is a party or
by which it or the Subsidiary or their property is bound, where such conflict,
violation or default would reasonably be expected to have a Material Adverse
Effect, or (B) to the knowledge of the Corporation, any law, administrative
regulation, ordinance or judgment, order or decree of any court or governmental
agency, arbitration panel or authority binding upon the Corporation or the
Subsidiary or any of their property, where such conflict, violation or default
would reasonably be expected to have a Material Adverse Effect, or (ii) violate
any of the provisions of the Certificate of Incorporation, as amended, or
By-laws, as amended, of the Corporation; and no consent, approval, authorization
or order of, or filing or registration with any such person (including, without
limitation, any such court or governmental agency or body) is required for the
consummation of the Transactions by the Corporation, except such as may be
required under state securities laws or Regulation D under the Securities Act,
or required by The Nasdaq Stock Market.
          (l) The audited consolidated financial statements (including the
related notes) included or incorporated in the Disclosure Materials present
fairly, in all material respects, the financial condition and results of
operations of the Corporation and the Subsidiary, at the dates and for the
periods indicated, and have been prepared in conformity with U.S. generally
accepted accounting principles applied on a consistent basis throughout the
periods involved.
          (m) Except as disclosed in the Disclosure Materials or as previously
disclosed to the Purchasers, there is no action, suit or proceeding before or by
any court or governmental agency or body or any labor dispute now pending or, to
the knowledge of the Corporation, threatened against the Corporation or the
Subsidiary, which would reasonably be expected to have a Material Adverse
Effect.
          (n) No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the Transactions
is in effect.
          (o) Except as disclosed in the Disclosure Materials, neither the
Corporation nor the Subsidiary has engaged in conduct that it knew to be a
violation of any applicable law or contractual obligation relating to the
recruitment, hiring, extension of offers of employment, retention or
solicitation of any current employee of the Corporation or the Subsidiary where
such conduct would reasonably be expected to have a Material Adverse Effect. To
the knowledge of the Corporation, no executive officer is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and to the knowledge of the
Corporation the continued employment of each such executive officer does not
subject the Corporation or the Subsidiary to any material liability with respect
to any of the foregoing matters.

6



--------------------------------------------------------------------------------



 



          (p) Except for payments made or to be made to the Agent, no broker’s,
finder’s, investment banker’s or similar fee or commission has been paid or will
be payable by the Corporation with respect to, or for any services rendered to
the Corporation ancillary to, the offer, issue and sale of the Shares
contemplated by this Agreement.
          (q) Except as set forth in the Disclosure Materials, the Corporation
does not own or control, directly or indirectly, any “Significant Subsidiary” as
defined in SEC Regulation S-X.
          (r) All material agreements to which the Corporation and the
Subsidiary is a party and which are required to have been filed by the
Corporation pursuant to SEC Regulation S-K have been filed by the Corporation
with the SEC pursuant to the requirements of the Securities Act or the Exchange
Act, as applicable. Except for such agreements that have expired or terminated
in accordance with their terms prior to the date hereof, each such agreement is
in full force and effect and is binding on the Corporation and/or the
Subsidiary, as applicable, and, to the knowledge of the Corporation, is binding
upon such other parties, in each case in accordance with its terms, and neither
the Corporation, any of the Subsidiary nor, to the knowledge of the Corporation,
any other party thereto, is in breach of or default under any such agreement,
which breach or default would reasonably be expected to have a Material Adverse
Effect. Neither the Corporation, nor any of the Subsidiary, has received any
written notice regarding the termination of any such agreements.
          (s) Each of the Corporation and the Subsidiary has filed on a timely
basis all material federal, state, local and foreign income and franchise tax
returns required to be filed by it through the date hereof or had properly
requested extension thereof and has paid all material taxes shown as due
thereon, and any related material assessments, fines or penalties, except where
the failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Corporation and the
Subsidiary has made reasonably adequate charges, accruals and reserves in the
applicable financial statements referred to in this Section 4.1(s) in respect of
all federal, state, local and foreign income and franchise taxes for all periods
as to which the tax liability of the Corporation and the Subsidiary has not been
finally determined. The Corporation has no knowledge of a material tax
deficiency which has been or is reasonably likely to be asserted or threatened
against it or the Subsidiary.
          (t) To its knowledge, the Corporation and the Subsidiary are in
compliance with all applicable laws, rules, regulations, orders, decrees and
judgments applicable to it, including, without limitation, all applicable local,
state and federal environmental laws and regulations and the provisions of the
Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley Act”) and the applicable
federal and state banking laws, rules and regulations, together with the
Sarbanes-Oxley Act, the “Applicable Laws”), except where failure to be so in
compliance would not have a Material Adverse Effect. Neither the Corporation nor
the Subsidiary has received any notice of purported or actual non-compliance
with Applicable Laws, except to the extent it would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Corporation nor the Subsidiary has received any communication from any
Governmental Authority (i) threatening to revoke any permit, license, franchise,
certificate of authority or other governmental authorization, or
(ii) threatening or contemplating revocation or

7



--------------------------------------------------------------------------------



 



limitation of, or which would have the effect of revoking or limiting, Federal
Deposit Insurance Company (the “FDIC”) deposit insurance.
          (u) To its knowledge, the Corporation’s Common Stock is in compliance
with all the requirements of The Nasdaq Stock Market (the “Nasdaq”) for
continued listing of the Common Stock thereon. Furthermore, the Corporation has
taken no action designed to, or reasonably likely to have the effect of,
terminate the registration of the Common Stock under the Exchange Act or
de-listing the Common Stock from Nasdaq, nor has the Corporation received any
notification that the SEC is contemplating terminating such registration or
listing.
          (v) To its knowledge, the operations of the Corporation and the
Subsidiary are conducted, in all material respects, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Corporation or the Subsidiary
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Corporation, threatened, except to the extent it would not reasonably be
expected to have a Material Adverse Effect.
          (w) Neither the Corporation nor the Subsidiary nor, to the knowledge
of the Corporation, any director, officer, agent, employee or affiliate of the
Corporation or the Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Corporation will not intentionally directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
          (x) Each of the Corporation and the Subsidiary has good and marketable
title to all properties and assets reflected as owned by it in the financial
statements and in the Disclosure Materials and that it otherwise purports to
own, and such properties and assets are not subject to any lien, mortgage,
pledge, or security interest except (i) those, if any, securing debt reflected
in the financial statements included in the Disclosure Materials, or (ii) those
which are not material in amount or do not adversely affect the use made and
intended to be made of such property by the Corporation or the Subsidiary. Each
of the Corporation and the Subsidiary holds its leased properties under valid
and enforceable leases, with such exceptions as would not reasonably be expected
to have a Material Adverse Effect. Except as disclosed in the Disclosure
Materials, each of the Corporation and the Subsidiary owns or leases all such
properties as are necessary to its operations as now conducted.
          (y) Each of the Corporation and the Subsidiary maintains insurance
(issued by insurers of recognized financial responsibility) of the types,
against such losses and in the amounts, with such insurers and subject to
deductibles and exclusions as are customary in the Corporation’s and the
Subsidiary’s industry and otherwise reasonably prudent, including,

8



--------------------------------------------------------------------------------



 



without limitation, insurance covering all real and personal property owned or
leased by the Corporation and the Subsidiary against theft, damage, destruction,
acts of vandalism and all other risks customarily insured against by similarly
situated companies, all of which insurance is in full force and effect.
          (z) Ernst & Young LLP, who will express their opinion with respect to
the audited financial statements and schedules to be included as a part of the
registration statement to be filed pursuant to the Registration Rights Agreement
(the “Registration Statement”) prior to the filing of the Registration
Statement, are independent public accountants as required by the Securities Act,
and the rules and regulations of the SEC thereunder.
          (aa) The Corporation has satisfied the conditions for use of Form S-3
as set forth in the General Instructions to such Form.
          (bb) The Corporation is not and, after giving effect to the offering
and sale of the Shares as contemplated in this Agreement will not be an
“investment company” as defined in the Investment Company Act of 1940, as
amended.
          (cc) The Corporation has not taken, directly or indirectly, any action
designed to or that would constitute, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of the Corporation to
facilitate the sale or resale of the Shares.
          (dd) At all times since December 31, 2007, the Corporation and the
Subsidiary meet or exceed the standards necessary to be considered “adequately
capitalized” under the FDIC’s regulatory framework for prompt corrective action.
          (ee) None of the Corporation, the Subsidiary, any of their affiliates,
and any Person acting on their behalf has, directly or indirectly, made any
offers or sales of the Shares or solicited any offers to buy the Shares, under
circumstances that would require registration of the Shares under the Securities
Act. None of the Corporation, the Subsidiary, any of their affiliates, and any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would cause this offering of the Shares to be integrated with
prior offerings by the Corporation for purposes of the Securities Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Corporation are listed or designated. None of the
Corporation, the Subsidiary, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Shares under the Securities Act.
          (ff) Except as disclosed in the Disclosure Materials or as is exempt
from such disclosure under applicable SEC regulations, none of the officers,
directors or employees of the Corporation is presently a party to any
transaction with the Corporation or the Subsidiary (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any

9



--------------------------------------------------------------------------------



 



such officer, director or employee or, to the knowledge of the Corporation, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
          (gg) There is no transaction, arrangement, or other relationship
between the Corporation and an unconsolidated or other off balance sheet entity
that is required to be disclosed by the Corporation in its Exchange Act filings
and is not so disclosed or that otherwise would be reasonably likely to have a
Material Adverse Effect.
     4.2 Representations and Warranties and Agreements of the Purchasers. Each
Purchaser severally and not jointly, represents and warrants to, and agrees with
the Corporation that, as of the date hereof:
          (a) Such Purchaser has full power and authority to enter into this
Agreement and this Agreement constitutes a valid and legally binding obligation
of such Purchaser, enforceable against such Purchaser in accordance with its
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditor’s rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).
          (b) If the Purchaser is a corporation, partnership, limited liability
company, trust, or other entity, it represents that: (i) it is duly organized,
validly existing and in good standing in its jurisdiction of incorporation or
organization and has all the requisite power and authority to purchase the
Shares as provided herein, and (ii) such investment has been duly authorized by
all necessary action on behalf of the Purchaser.
          (c) If the Purchaser is purchasing the Shares in a representative or
fiduciary capacity, the representations and warranties contained herein (and in
any other written statement or document delivered to the Corporation in
connection herewith) shall be deemed to have been made on behalf of the person
or persons for whom such Shares are being purchased.
          (d) Such Purchaser is purchasing the Shares for Purchaser’s own
account and not with a view to or for sale in connection with any distribution
thereof in a transaction that would violate or cause a violation of the
Securities Act or the securities laws of any state or any other applicable
jurisdiction. The Purchaser has no present intention of selling the Shares,
granting any participation interest in the Shares or otherwise distributing the
Shares, in each case in violation of the Securities Act. If the Purchaser is an
entity, the Purchaser has not been organized solely for the purpose of acquiring
the Shares. Purchaser is not a broker dealer registered with the SEC under the
Exchange Act or an entity engaged in a business that would require it to be so
registered.
          (e) Such Purchaser is an “accredited investor” as defined in Rule
501(a) promulgated under the Securities Act and understands and agrees that the
offer and sale of the Shares to Purchasers hereunder have not been registered
under the Securities Act or any state securities law in reliance on the
availability of an exemption from such registration requirements based on the
accuracy of the Purchaser’s representations in this Section 4.2.

10



--------------------------------------------------------------------------------



 



          (f) In the normal course of such Purchaser’s business or affairs,
Purchaser invests in or purchases securities similar to the Shares and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of purchasing the Shares. Purchaser has received
and has carefully reviewed the Disclosure Materials and understands the
information contained therein. Purchaser understands that the Disclosure
Materials contain certain “forward-looking” information regarding the
Corporation and its business, and that the Corporation’s ability to predict
results or the actual effect of future plans or strategies is inherently
uncertain. Purchaser has had access to such financial and other information
concerning the Corporation and the Subsidiary as Purchaser deemed necessary or
desirable in making a decision to purchase the Shares, including an opportunity
to ask questions and receive answers from officers of the Corporation and to
obtain additional information (to the extent the Corporation possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to Purchaser or to
which Purchaser had access.
          (g) Such Purchaser is not relying on the Corporation or any of its
affiliates with respect to an analysis or consideration of the terms of or
economic considerations relating to an investment in the Shares. In regard to
such considerations and analysis, the Purchaser has relied on the advice of, or
has consulted with, only his, her or its own advisors, other than those advisors
of the undersigned affiliated with the Corporation or any of its affiliates or
the Agent.
          (h) Such Purchaser acknowledges and is aware that there are
substantial restrictions on the transferability of the Shares. Purchaser
understands that the Shares have not been registered under the Securities Act
and are “restricted securities” within the meaning of Rule 144 and may not be
sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. Furthermore, Purchaser acknowledges
that each certificate evidencing the Shares purchased hereunder will bear a
legend substantially to the effect set forth below, and each Purchaser covenants
that, except to the extent such restrictions are waived by the Corporation, such
Purchaser shall not transfer the shares represented by any such certificate
without complying with the restrictions on transfer described in the legend
endorsed on such certificate:
     THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF
UNDER SUCH ACT OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS
THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE
CORPORATION AND ITS COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT SUCH
REGISTRATION IS NOT REQUIRED. NOTWITHSTANDING THE FOREGOING, THE SHARES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SHARES.
     Purchaser understands that except as provided in the Registration Rights
Agreement, Purchaser has no right to require that the Shares be registered under
the Securities Act.

11



--------------------------------------------------------------------------------



 



     If the Shares become eligible for sale pursuant to Rule 144(b)(1) or any
similar or successor provision, the Corporation shall within seven days, upon
the request of the holder of such Shares pursuant to this Agreement, remove the
legend set forth in Section 4.2(h) from the certificates for such Shares. In
addition, if in connection with any transfer a holder of the Shares pursuant to
this Agreement delivers to the Corporation an opinion of counsel which (to the
Corporation’s reasonable satisfaction) is knowledgeable in securities law
matters to the effect that no subsequent transfer of such Shares shall require
registration under the Securities Act, then the Corporation promptly upon such
contemplated transfer shall deliver new certificates for such Shares which do
not bear the Securities Act legend set forth in Section 4.2(h).
          (i) Each Purchaser represents and warrants that it is not required to
obtain, prepare or file any authorization, approval, consent, filing or
registration with any federal Governmental Authority in order to consummate the
Transactions at the Closing Date.
          (j) Purchaser did not learn of the investment in the Shares by means
of any formal general or public solicitation or general advertising or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, articles, notices or other communication published in any
newspaper, magazine or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.
          (k) Each Purchaser understands that the Shares are being offered and
sold to it in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Corporation is relying upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Purchasers set forth in this Section 4.2 in order to
determine the availability of such exemption and the eligibility of the
Purchaser to acquire the Shares.
          (l) Such Purchaser acknowledges and understands that its investment in
the Shares involves a significant degree of risk, including, without limitation
that (i) an investment in the Corporation is not without risk (and specific
reference is made to the “Risk Factors” discussion included in “Item 1.
Business” of the Corporation’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2007) and (ii) in the event of a disposition of the Shares,
the Purchaser could sustain the loss of its entire investment.
          (m) No Purchaser, nor any affiliate, foreign or domestic, of such
Purchaser, has directly or indirectly, nor has any person acting on behalf of or
pursuant to any understanding with the undersigned, engaged in any transactions
in the securities of the Corporation (including, without limitation, any Short
Sales (as defined below) involving the Corporation’s securities) since the date
that the undersigned was first contacted by the Corporation or the Agent or any
person acting on their behalf regarding the investment in the Corporation
contemplated by this Agreement. For purposes of this paragraph, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO adopted under the Exchange Act and all types of direct and
indirect stock pledges, forward sale contracts,

12



--------------------------------------------------------------------------------



 



options, puts, calls, short sales, swaps and similar arrangements (including on
a total return basis), and sales and other transactions through non-US
broker-dealers or foreign regulated brokers having the effect of hedging the
securities of the Corporation or the investment contemplated under this
Agreement. Each Purchaser covenants that neither it, nor any person acting on
its behalf or pursuant to any understanding with it, will engage in any
transactions in the securities of the Corporation (including Short Sales) prior
to the time that the Transactions contemplated by this Agreement are publicly
disclosed by the Corporation by means of filing a Current Report on Form 8-K.
     5. ADDITIONAL AGREEMENTS
     5.1 Availability of Information. The Corporation agrees to use its
commercially reasonable efforts to timely file all periodic reports required
under Sections 13(a), 15(d) and 14(a) of the Exchange Act and to maintain the
listing of its Common Stock on the Nasdaq Global Select Market or other similar
stock exchange following the Closing Date for so long as is required under
Rule 144 for the sale of the Shares.
     5.2 Form D and Blue Sky. The Corporation agrees to file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to each Purchaser promptly after such filing. The Corporation, on or
before the Closing Date, shall take such action as the Corporation shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Shares for sale to the Purchasers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchasers on or prior to
the Closing Date. The Corporation shall make all filings and reports relating to
the offer and sale of the Shares required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.
     5.3 Regulatory Matters. Each of the Corporation and each Purchaser agree to
use reasonable efforts to take all actions and to do all things necessary,
proper or advisable to obtain any authorizations, consents, orders and approvals
of all Governmental Authorities necessary for the Corporation to sell the Shares
on the Closing Date on terms consistent with the terms set forth in this
Agreement.
     5.4 Publicity. Each Purchaser acknowledges that the Corporation will
publicly announce the entering into this Agreement and the completion of the
Transactions as soon as practicable following the date hereof and in any event
not later than the second business day after the Closing Date; provided,
however, that the Corporation shall not specifically name the Purchasers in a
press release without the prior consent of such Purchaser. Notwithstanding the
preceding paragraph, each Purchaser hereby agrees that the Corporation may
specifically name Purchaser as one of the Purchasers of Shares in its periodic
reports filed under the Exchange Act as required by the rules and regulations of
the Exchange Act and as otherwise required in the Registration Statement.

13



--------------------------------------------------------------------------------



 



     5.5 Stockholder Approval. The Corporation shall not take any action or omit
to take any action that would cause the Transactions or any portion thereof to
require a vote of the Corporation’s stockholders.
     6. MISCELLANEOUS
     6.1 Survival of Representations and Warranties. All statements contained in
any officers’ certificates delivered by or on behalf of the Corporation or the
Subsidiary pursuant to this Agreement or in connection with the Transactions
contemplated hereby will be deemed representations or warranties of the
Corporation under this Agreement. All representations and warranties contained
in this Agreement made by or on behalf of the Corporation or the Purchasers will
survive the execution and delivery of this Agreement, any investigation at any
time made by or on behalf of the Corporation or the Purchasers, and the sale and
purchase of the Shares under this Agreement, and, except for representations and
warranties set forth in Sections 4.1(g), (h), (i), (j) and Section 4.2(b) and
(i), shall expire on the first anniversary of the Closing Date.
     6.2 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by or against the respective successors and
assigns of the parties hereto.
     6.3 Notices. All written communications provided for herein are required to
be sent by U.S. Certified Mail or recognized overnight delivery service (with
charges prepaid) and (i) if to a Purchaser, addressed to such Purchaser at the
address as specified for such communications in the Signature Page, or at such
other address as such Purchaser may have specified to the Corporation in
writing, and (ii) if to the Corporation, addressed to it at:
Texas Capital Bancshares, Inc.
2100 McKinney Avenue, Suite 900
Dallas, Texas, U.S.A. 75201
Attn: Peter Bartholow, Chief Financial Officer
     with a copy (for informational purposes only) to:
Patton Boggs LLP
2001 Ross Avenue
Suite 3000
Dallas, Texas 75201
Attn: Norman Miller, Esq.
or at such other address as the Corporation may have specified to the Purchasers
in writing. Notices under this Section 6.3 shall be deemed given only when
actually received.
     6.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether

14



--------------------------------------------------------------------------------



 



of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware.
     6.5 Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original, but all such counterparts
shall together constitute one and the same instrument.
     6.6 Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     6.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
     6.8 Expenses. Each Purchaser and the Corporation shall bear all expenses
incurred by it in connection with the Agreement and the Transactions
contemplated hereby.
     6.9 Construction. Each agreement contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
agreement contained herein, so that compliance with any one agreement shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other agreement. Where any provision herein refers to action to be taken by
any person or entity, or which such person or entity is prohibited from taking,
such provision shall be applicable whether such action is taken directly or
indirectly by such person or entity.
     6.10 Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Purchasers, the Corporation, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Corporation nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
i) the Corporation; and iii) the holders of Shares representing at least
two-thirds of the amount of the Shares then outstanding, or, if prior to the
Closing Date, the Purchasers listed on the Signature Page as being obligated to
purchase at least a majority of the amount of the Shares. No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Shares then outstanding.
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, including holders of the Shares. The Corporation has not,
directly or indirectly, made any agreements with any Purchasers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the

15



--------------------------------------------------------------------------------



 



foregoing, the Corporation confirms that, except as set forth in this Agreement,
no Purchaser has made any commitment or promise or has any other obligation to
provide any financing to the Corporation or otherwise.
     6.11 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares. The Corporation shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of Shares representing at least a majority of the amount
of the Shares then outstanding. A Purchaser may assign some or all of its rights
hereunder without the consent of the Corporation, in which event such assignee
shall be deemed to be a Purchaser hereunder with respect to such assigned
rights.
     6.12 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     6.13 Indemnification.
          (a) In consideration of each Purchaser’s execution and delivery of the
Transaction Documents and acquiring the Shares thereunder and in addition to all
of the Corporation’s other obligations under the Transaction Documents, the
Corporation shall defend, protect, indemnify and hold harmless each Purchaser
and all of their stockholders, partners, members, officers, directors, employees
and any of the foregoing Persons’ agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Corporation in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Corporation contained in the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Corporation) and arising out of or resulting from any
misrepresentation or breach of any representation or warranty made by the
Corporation in the Transaction Documents, or any covenant, agreement or
obligation of the Corporation contained in the Transaction Documents, or any
other certificate, instrument or document contemplated hereby or thereby. To the
extent that the foregoing undertaking by the Corporation may be unenforceable
for any reason, the Corporation shall make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
          (b) Promptly after receipt by an Indemnitee under this Section 6.13 of
notice of the commencement of any action or proceeding (including any
governmental action or

16



--------------------------------------------------------------------------------



 



proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 6.13, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of counsel to the Indemnitee, the representation
by such counsel of the Indemnitee and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnitee and the indemnifying party. Legal counsel referred to in the
immediately preceding sentence shall be selected by the Purchasers holding at
least a majority of the Shares issued and issuable hereunder. The Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Indemnified Liabilities by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The indemnifying party shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld conditioned or delayed, consent to entry of any judgment
or enter into any settlement or other compromise which (i) does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation, (ii) requires any admission of wrongdoing by such
Indemnitee, or (iii) obligates or requires an Indemnitee to take, or refrain
from taking, any action. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 6.13, except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.
          (c) The indemnification required by this Section 6.13 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
          (d) The indemnity agreements contained herein shall be in addition to
(x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.
     6.14 No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

17



--------------------------------------------------------------------------------



 



     6.15 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Corporation does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Corporation, any relevant notice, demand or election
in whole or in part without prejudice to its future actions and rights
     6.16 Payment Set Aside. To the extent that the Corporation makes a payment
or payments to the Purchasers hereunder or pursuant to any of the other
Transaction Documents or the Purchasers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the
Corporation, a trustee, receiver or any other person under any law (including,
without limitation, any bankruptcy law, foreign, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
     6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Corporation acknowledges that the Purchasers are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
[SIGNATURE PAGE FOLLOWS]

18



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the agreement between the Corporation
and the Purchaser, please indicate your acceptance in the space provided for
that purpose below.

                  Very truly yours,    
 
                TEXAS CAPITAL BANCSHARES, INC.    
 
           
 
  By:        
 
           
 
      Name: George F. Jones, Jr.    
 
      Title: President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

         
PURCHASER NAME:
      No. of Shares to be Purchased:
 
       
 
       
 
      Price per Share $                                               
 
      Purchase Price:
 
      $                                                                
                

                     
By:
              Date:                      
 
  Name:                
 
                   
 
  Title:                
 
                   

     
Exact Name for Registration of Shares:
   
 
         
 
   
Registered Address:
   
 
         
 
         
 
         
 
   
Delivery Address:
   
 
         
 
         
 
         

         
Contact Person:
       
 
       
     Telephone:
       
 
       
     Facsimile:
       
 
       
     Email:
       
 
       
 
       
Tax ID No.:
       
 
       

Relationship between the Purchaser and the person or entity in whose name the
Shares should be registered (if different):                                 

 